This matter having been opened to the Court by the Director of the Office of Attorney Ethics and with the consent of SCOTT P. TOWERS of PHILADELPHIA, PENNSYLVANIA , who was admitted to the bar of this State in 1991, through his attorney-in-fact, consenting to be transferred to disability inactive status pursuant to Rule 1:20-12;
And it appearing that the Office of Attorney Ethics and respondent having agreed that SCOTT P. TOWERS lacks the capacity to engage in the practice of law and should be transferred to disability inactive status;
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20-12, SCOTT P. TOWERS is hereby transferred to disability inactive status, effective **339immediately, and until the further Order of the Court; and it is further
ORDERED that SCOTT P. TOWERS is hereby restrained from practicing law during the period that he remains on disability-inactive status; and it is further
ORDERED that SCOTT P. TOWERS shall comply will Rule 1:20-20 governing incapacitated attorneys.